OpinioN on Rehearing.
MR. JUSTICE SMITH
delivered the opinion of the court.
This canse was decided upon the theory that, since the record shows it does not contain all of the evidence, this court will assume that the portions omitted would sustain the judgment.
On rehearing our attention has been called to the following recital in the bill of exceptions, viz.: “"Whereupon various other witnesses were called and sworn on behalf of the respective parties, and the said action was tried and submitted to the jury entirely upon the implied contract for a balance claimed to be due by plaintiff for services performed and expenses incurred by him as a deputy United States marshal for the district of Montana during the years 1895 and 1896. There was no evidence introduced on the trial of the action in behalf of the plaintiff or by the defendant showing, or tending to show, the existence of the contract between the parties to the suit, as alleged in the complaint.” Not any appearance was made in this court in behalf of the respondent, either upon the original hearing or upon rehearing. No brief has been filed in his behalf. At the original hearing the case of the appellant was submitted on the brief of his counsel, and the latter argued the cause orally on rehearing. We undertake to say that a more unsatisfactory record was never filed in this court.
It is impossible to -reconcile the foregoing recital, formally certified to by the district judge, with the following instructions given to the jury, to-wit:
“No. 4. You are instructed that by the complaint of plaintiff in this case he has based his cause of action upon a contract for services as deputy United States marshal for the years *2201895 and 1896. The burden of proving such contract rests on the plaintiff, and he must have introduced proof of this contract in order to entitle him to a recovery of anything against defendant. Therefore, unless you find that plaintiff has introduced such evidence, and from the preponderance of the evidence in this case you can determine that the contract alleged in plaintiff’s complaint was entered into, your verdict must be for the defendant.
“No. 5. You are further instructed that it makes no difference whether plaintiff’s cause of action is based upon a contract for services as deputy United States marshal for the years 1895 and 1896, at the agreed price of $1,420, or for money had and received by defendant for plaintiff’s use in the amount of $1,420. In either case the burden is upon plaintiff to establish by the preponderance of the evidence such contract, and, unless you find from such preponderance of the evidence that such contract existed, your verdict must be for the defendant.
“No. 6. The jury is further instructed that, before you can render a verdict for plaintiff, you must find from a preponderance of the evidence that the defendant as marshal has received the sum of $1,420 from the government of the United States as and for fees as United States marshal, which was earned by the plaintiff as deputy during the years 1895 and 1896.”
After giving these instructions, the court below proceeded to [1] inform this court that there was no evidence introduced at the trial tending to prove the contract set forth in the complaint. A careful inspection of the record satisfies us that the plaintiff did in fact abandon the attempt to prove that Mc-Dermott was indebted to him for services performed at his special instance and request of the “agreed value and'price” of $1,420 or any other sum. What he did attempt to prove, as we understand it, was that McDermott, as marshal, had received certain moneys from the government of the United States which should have been paid over to him, Haley, for his services as deputy marshal. He failed entirely to prove that the defendant had received any such moneys.
*221The judgment is reversed, and the cause is remanded for a new trial.

Reversed and remanded.

Me. Chief Justice Beantly and Me. Justice Holloway concur.